STOCK OPTION AGREEMENT
 
 
THIS STOCK OPTION AGREEMENT (“Agreement”) is made and entered into by and
between China Intelligent Lighting and Electronics, Inc. (“Company”), a Delaware
corporation, and Kui (Kevin) Jiang (“Optionee”), effective on June 17,
2010.  (Company and Optionee are sometimes referred to herein as “party” or
collectively as the “parties.”)
 
 
RECITALS
 
WHEREAS, the Company has entered into an employment agreement dated as of May 5,
2010 for the purpose of retaining the services of the Optionee in the service of
the Company (or any Parent or Subsidiary) (the “Employment Agreement”);
 
WHEREAS, Optionee is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Employment Agreement in connection with the
Company’s grant of an option to Optionee.  All capitalized terms in this
Agreement shall have the meaning assigned to them in the attached Appendix.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1. Grant of Option.  The Company hereby grants to Optionee, on June 17, 2010
(the “Grant Date”), an option to purchase up to Twenty-Five Thousand (25,000)
shares of common stock of the Company, par value $0.0001 per share (the “Option
Shares”).  The Option Shares shall be purchasable from time to time during the
option term specified in Paragraph 2 at an exercise price equal to $3.00 (the
“Exercise Price”).
 
2. Option Term.  This option shall have a term of five (5) years measured from
the Grant Date (the “Expiration Date”) and shall accordingly expire at the close
of business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5.
 
3. Limited Transferability.
 
(a) This option shall be neither transferable nor assignable by Optionee other
than by will or the laws of inheritance following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee.  However, Optionee may
designate one or more persons as the beneficiary or beneficiaries of this
option, and this option shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding this option.  Such beneficiary or beneficiaries
shall take the transferred option subject to all the terms and conditions of
this Agreement, including (without limitation) the limited time period during
which this option may, pursuant to Paragraph 5, be exercised following
Optionee’s death.
 
 
1

--------------------------------------------------------------------------------

 


(b) As a Non-Statutory Option, this option may be assigned in whole or in part
during Optionee’s lifetime to one or more members of Optionee’s family or to a
trust established for the exclusive benefit of one or more such family members
or to Optionee’s former spouse, to the extent such assignment is in connection
with the Optionee’s estate plan or pursuant to a domestic relations order.  The
assigned portion shall be exercisable only by the person or persons who acquire
a proprietary interest in the option pursuant to such assignment.  The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment.
 
4. Dates of Exercise.  This option shall vest in equal installments every three
(3) months over a period of twelve (12) months from the Grant Date (the “Vesting
Schedule”).
 
5. Cessation of Service.  The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
 
(a) Should Optionee cease to remain in Service for any reason (other than
Optionee’s termination of his employment without Good Reason or the Company’s
termination of Optionee’s employment for Cause) while this option is
outstanding, then Optionee (or any person or persons to whom this option is
transferred pursuant to a permitted transfer under Paragraph 3) shall have a
period of thirty (30) days (commencing with the date of such cessation of
Service) during which to exercise this option, but in no event shall this option
be exercisable at any time after the Expiration Date.
 
(b) During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares in
which Optionee is, at the time of Optionee’s cessation of Service, vested
pursuant to the Vesting Schedule or the special vesting acceleration provisions
of Paragraph 6.  Upon the expiration of such limited exercise period or (if
earlier) upon the Expiration Date, this option shall terminate and cease to be
outstanding for any vested Option Shares for which the option has not been
exercised.  To the extent Optionee is not vested in one or more Option Shares at
the time of Optionee’s cessation of Service, this option shall immediately
terminate and cease to be outstanding with respect to those shares.
 
(c) Should Optionee’s Service be terminated by Optionee without Good Reason or
by the Company for Cause, then this option shall terminate immediately and cease
to remain outstanding.
 
6. Accelerated Vesting.  In the event that Optionee’s Service is terminated by
the Company for Cause or by Optionee for Good Reason, then the Option Shares at
the time subject to this option but not otherwise vested shall automatically
vest in full so that this option shall become exercisable for all of the Option
Shares as fully vested shares and may be exercised for any or all of those
Option Shares as vested shares pursuant to the terms of Section 5.
 
7. Adjustment in Option Shares.  Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company’s receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
8. Stockholder Rights.  The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become the record holder of the
purchased shares.
 
9. Manner of Exercising Option.
 
(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:
 
(i) Execute and deliver to the Company a Purchase Agreement for the Option
Shares for which the option is exercised.
 
(ii) Pay the aggregate Exercise Price for the purchased shares in cash or check
made payable to the Company.
 
Should the Common Stock be registered under Section 12 of the 1934 Act at the
time the option is exercised, then the Exercise Price may also be paid as
follows:
 
(A) in shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Company’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date; or
 
(B) to the extent the option is exercised for vested Option Shares, through a
special sale and remittance procedure pursuant to which Optionee (or any other
person or persons exercising the option) shall concurrently provide irrevocable
instructions (a) to a Company-designated brokerage firm to effect the immediate
sale of the purchased shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable income and
employment taxes required to be withheld by the Company by reason of such
exercise and (b) to the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale.
 
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Purchase Agreement delivered to the Company in connection with the option
exercise.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.
 
(iv) Execute and deliver to the Company such written representations as may be
requested by the Company in order for it to comply with the applicable
requirements of applicable securities laws.
 
(v) Make appropriate arrangements with the Company (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all applicable income
and employment tax withholding requirements applicable to the option exercise.
 
(b) As soon as practical after the Exercise Date, the Company shall issue to or
on behalf of Optionee (or any other person or persons exercising this option) a
certificate for the purchased Option Shares, with the applicable appropriate
legends affixed thereto.
 
(c) In no event may this option be exercised for any fractional shares.
 
10. Compliance with Laws and Regulations.
 
(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.
 
(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this option shall relieve the Company
of any liability with respect to the non-issuance or sale of the Common Stock as
to which such approval shall not have been obtained.  The Company, however,
shall use its best efforts to obtain all such approvals.
 
(c) The Company intends that this option not be considered to provide for the
deferral of compensation under Section 409A of the Code and that this Agreement
shall be so administered and construed.  Further, the Company may modify this
award to the extent necessary to fulfill this intent.
 
11. Successors and Assigns.  Except to the extent otherwise provided in
Paragraph 3, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Optionee,
Optionee’s assigns and the legal representatives, heirs and legatees of
Optionee’s estate.
 
12. Notices.  Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices.  Any notice required to be given or delivered
to Optionee shall be in writing and addressed to Optionee at the address
indicated below Optionee’s signature line on the this Agreement.  All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
 
 
4

--------------------------------------------------------------------------------

 
 
13. Construction.  This Agreement and the option evidenced hereby are made and
granted pursuant to the Employment Agreement and are in all respects limited by
and subject to the terms of the Employment Agreement.  All decisions of the
Board with respect to any question or issue arising under the Employment
Agreement or this Agreement shall be conclusive and binding on all persons
having an interest in this option.
 
14. Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.
 


 






 
[SIGNATURES ON FOLLOWING PAGE]
 
 
5

--------------------------------------------------------------------------------

 
 
 
WHEREFORE, the parties hereto have executed this Agreement on the dates
indicated below.
 
 

  CHINA INTELLIGENT LIGHTING AND ELECTRONICS, INC.          
 
By:
        Name: Li Xuemei       Title: Chief Executive Officer                    
        KUI (KEVIN) JIANG                                       Address for
Notice:                               

 
 
6

--------------------------------------------------------------------------------

 


APPENDIX
 
The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Stock Option Agreement.
 
B. Board shall mean the Company’s Board of Directors or the Compensation
Committee or other similar committee of the Board acting in its capacity.
 
C. Cause shall mean (i) the commission of an act or acts of dishonesty, fraud,
embezzlement, or misappropriation of funds or proprietary information by
Optionee in connection with his employment duties or responsibilities; or (ii)
Optionee’s conviction of, or plea of nolo contendere to, a felony or a crime
involving moral turpitude (other than minor traffic violations); or (iii)
Optionee materially breaches his obligations under the Employment Agreement,
including failure to perform his job duties satisfactorily or failure to follow
the Company’s policies or any directive of the Company, if such failure or
refusal is not cured by Optionee within ten (10) days after receiving written
notice of such from the Company; or (iv) Optionee’s willful or gross misconduct
in connection with his employment duties.
 
D. Code shall mean the Internal Revenue Code of 1986, as amended.
 
E. Common Stock shall mean the Company’s common stock, $0.0001 par value per
share.
 
F. Company shall mean China Intelligent Lighting and Electronics, Inc., a
Delaware corporation, and any successor corporation to all or substantially all
of the assets or voting stock of China Intelligent Lighting and Electronics,
Inc.
 
G. Employee shall mean an individual who is in the employ of the Company (or any
Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
 
H. Employment Agreement shall mean that certain employment agreement dated May
5, 2010 by and between the Company and Optionee.
 
I. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.
 
J. Exercise Price shall have the meaning set forth in Paragraph 1 of the
Agreement
 
K. Expiration Date shall have the meaning set forth in Paragraph 2 of the
Agreement, unless sooner terminated in accordance with Paragraph 5.
 
 
7

--------------------------------------------------------------------------------

 
 
L. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Board to be the
primary market for the Common Stock, as such price is officially quoted in the
composite tape of transactions on such exchange and published in The Wall Street
Journal.  If there is no closing selling price for the Common Stock on the date
in question, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.
 
(ii) If the Common Stock is at the time not listed on any Stock Exchange, then
the Fair Market Value shall be determined by the Board after taking into account
such factors as the Board shall deem appropriate.
 
M. Good Reason shall mean any of the following, without Optionee’s written
consent: (a) upon a material breach or default of any term of the Employment
Agreement by the Company, or (b) any material reduction in the Optionee’s
duties, position, authority or responsibilities with the Company relative to the
duties, position, authority or responsibilities in effect immediately prior to
such reduction; provided that the Company has not cured or remedied such Good
Reason within fifteen (15) days after written notice of the Good Reason from the
Optionee.
 
N. Grant Date shall.have the meaning set forth in Paragraph 1 of the Agreement
 
O. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.
 
P. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
Q. Option Shares shall have the meaning set forth in Paragraph 1 of the
Agreement.
 
R. Optionee shall mean Kui Jiang.
 
S. Parent shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, provided each corporation in the
unbroken chain (other than the Company) owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.
 
T. Purchase Agreement shall mean the stock purchase agreement in substantially
the form of Exhibit A to this Agreement.
 
U. Service shall mean the Optionee’s performance of services for the Company (or
any Parent or Subsidiary) in the capacity of an Employee, a non-employee member
of the board of directors or an independent consultant.
 
 
8

--------------------------------------------------------------------------------

 
 
V. Stock Exchange shall mean the NYSE Amex, New York Stock Exchange, Nasdaq
Global Market, Nasdaq Capital Market or the OTC Bulletin Board.
 
W. Subsidiary shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
X. Vesting Schedule shall have the meaning set forth in Paragraph 4 of the
Agreement.
 


 
9

--------------------------------------------------------------------------------

 

